Opinion by
Montgomery, J.:
The only question which needs our consideration is governed by our decision to be filed herewith in the case of Hempfield Township Appeal (No. 1), 217 Pa. Superior Ct. 439. Therein we held that Article IX of the Pennsylvania Constitution did not affect pending proceedings brought under statutes enacted before the election of April 23, 1968, since those statutes were not repealed by the new Article IX. The present proceedings were pending at that time, the ordinance annexing the territory having been enacted April 18, 1968, and filed with the clerk of courts on April 19, 1968.
Therefore, since the order of the lower court affirming this annexation is affirmed it is unnecessary for us to consider the reasons assigned by appellee for the dismissal of this appeal.
Order affirmed.